Exhibit Subsidiaries of the Registrant Name of Entity State or Other Jurisdiction of Organization Prime Response, Inc. Delaware Chordiant Software International Ltd. United Kingdom Prime Response Securities Corporation Delaware Prime Response U.S., Inc. Delaware Chordiant Software International, Inc. Delaware OnDemand, Inc. Delaware Chordiant Software Europe Ltd. United Kingdom Chordiant Software Canada, Inc. Canada Chordiant Software International GmbH Germany Chordiant Software International Espana SL Spain Chordiant Software International B.V. Netherlands
